DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 & 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hawkins (2014/00061269).
Referring to claim 1, Hawkins et al. disclose a motorcycle (50, fig 7a) armrest, comprising:
(a) an armrest mounting bracket (near 33, fig 2c) adapted for being removably mounted to a motorcycle at a position above a rear wheel (shown in fig 7a) and proximate to a back rider seat bottom (30, fig 7b) and seat back (31, fig 7b); and 
(b) a forearm support (under ele. 32b, fig 7b) carried by one end of the armrest mounting bracket and adapted to extend horizontally forward in a back rider (shown in fig 7c) forearm supporting position when the armrest mounting bracket is mounted on the motorcycle.

Referring to claim 2 & 9, Hawkins et al. also disclose the armrest mounting bracket and the forearm support are integrally formed (shown in fig 7c).

Referring to claim 3 & 10, Hawkins et al. further disclose a pair of the armrests (32a, 32b, fig 7b) when mounted on the motorcycle define a first laterally spaced-apart distance at the point of attachment to the motorcycle and a second, more widely spaced-apart distance at the forearm support and defining an anatomically-correct width for accommodating forearms of a back rider (shown in fig 7c).

Referring to claim 4 & 11, Hawkins et al. furthermore disclose the forearm support includes a planar upper surface (shown in fig 6b) adapted to face forwardly when mounted on the motorcycle.

Referring to claim 5 & 12, Hawkins et al. additionally disclose an arm pad (shown in fig 7b) secured to the planar upper surface of the forearm support.

Referring to claim 8, Hawkins et al. disclose a back-rider seat (30, fig 7b) for a motorcycle (50, fig 7a), comprising: 
(a) a back-rider seat back (31, fig 7b) mounted to the motorcycle above a rear wheel (shown in fig 7a); 
(b) a back-rider seat bottom (shown in fig 7a) mounted to the motorcycle below and forward of the back-rider seat back; 
(c) left and right armrests (32a, 32b, fig 7b) having respective left and right mounting brackets adapted for removably mounting the left and right armrests to the motorcycle (shown in fig 7b); and 
(d) respective left and right forearm supports (under ele. 32a, 32b, fig 7b) carried on one end of the left and right armrest mounting brackets and adapted to extend horizontally forward in a back-rider forearm supporting position when the left and right forearm support mounting brackets are mounted on the motorcycle (shown in fig 7c).

	

Allowable Subject Matter
Claims 15-18 are allowed.
Claims 6-7 & 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takemura et al. discloses a windshield structure. Brusky discloses a beverage holder.  Chilson discloses a twin seat motor cycle. Funabashi et al. disclose a rear structure for motorcycles.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612